+DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s amendment filed June 29, 2022.  Claims 1-18 are pending.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 
 Claims 1-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-12 of U.S. Patent No. 10,861,725 of Jung et al.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim 1 (at column 8 lines 9-26) clearly anticipatively recites every limitations of the present application claim 1; and because the patent claim 10 (at column 8 line 59 to col 9) clearly anticipatively recites every limitations of the present application claim 11.  
Regarding application claim 2: Patent claim 1 recites the claimed limitations as recited in the application claim. Regarding application claim 3: Patent claim 1 for make the object to be flat inherently recites the claimed limitations as recited in the application claim to prevent from convexity or concavity.  Regarding applications claims 4-5:  Patent claims 3-4 with injecting gas toward the object recite the claimed limitations as recited in the application claims for repulsive force. Regarding applications claim 6:  Patent claim1 recites the claimed limitations as recited in the application claims. Regarding applications claim 7:  Patent claim 5 recites the claimed limitations as recited in the application claims.  Regarding applications claims 8-10:  Patent claims 7-9 respectively recite the claimed limitations as recited in the application claims.
 Regarding application claim 12: Patent claim 11 recites the claimed limitations as recited in the application claim. Regarding application claim 13: Patent claim 10 for make the object to be flat inherently recites the claimed limitations as recited in the application claim to prevent from convexity or concavity.  Regarding applications claims 14-15:  Patent claims 12-13 with injecting gas toward the object recite the claimed limitations as recited in the application claims for repulsive force. Regarding applications claim 16:  Patent claim 10 recites the claimed limitations as recited in the application claims.  Regarding applications claims 17-18:  Patent claims 14-15 respectively recite the claimed limitations as recited in the application claims.


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Response to Amendment  
Applicant's Amendment filed June 29, 2022 and convincing remarks thereof have overcome prior art rejections under 35 USC 102 and 103 of claims 1-18 in the last office action with Huang (2015/0179495) as a primary reference. 

 Regarding the obviousness-type double patenting rejection:  Since no terminal disclaimer has been timely filed, the rejection on the ground of non-statutory obviousness-type double patenting are maintained.

*****************
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822